Citation Nr: 0931503	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of fractured 
T 7 & T 8 ribs on the left side.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran served in the Arkansas Army National Guard from 
February 1974 to February 1998, with various periods as 
active duty training (ACDUTRA) and inactive duty training 
(INACDUTRA) during that time. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, inter alia, denied service connection 
for residuals of fractured T 7 & T 8 ribs on the left side. 

In June 2008, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO (videoconference 
hearing); a copy of the transcript is associated with the 
record.  

This case previously reached the Board in March 2009.  At 
that time, the Veteran's service connection claim for 
residuals of fractured T 7 & T 8 ribs on the left side was 
remanded for further development.  The case has been returned 
to the Board for further appellate consideration.  


FINDING OF FACT

The competent medical evidence of record does not show that 
the Veteran currently has any residuals of fractured T 7 & T 
8 ribs on the left side.


CONCLUSION OF LAW

Residuals of fractured T 7 & T 8 ribs on the left side were 
not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in August 2006.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his service connection claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence that he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Furthermore, the August 2006 letter from the RO advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.

With regards to the timing of his VCAA notice, the Board 
observes that the RO issued all required VCAA notice prior to 
the October 2006 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error.   

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The RO has secured service 
treatment records (STRs), VA treatment records, and a VA 
medical examination.  The Veteran has submitted personal 
statements, hearing testimony, and private medical evidence.  
The Veteran has not provided authorization for the VA to 
obtain any additional private medical records, nor has he 
indicated that such records exist.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been met.

Furthermore, the Board is also satisfied as to substantial 
compliance with its March 2009 remand directives.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  At that time, the Board 
remanded the Veteran's claim to clarify the findings of the 
April 2007 VA medical examination, and then required the RO 
to readjudicate the claim.  The RO provided the review and 
clarification of the conclusions reached during the Veteran's 
VA medical examination in March 2009, and then proceeded to 
readjudicate his claim in June 2009.  Therefore, the Board's 
remand directives have been complied with.

Governing Laws for Service Connection

Service connection may be granted if it is shown that the 
Veteran developed a disability resulting from an injury 
sustained or disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110 (wartime 
service), 1131 (peacetime service), 1153 (aggravation).  

The term "Veteran" means a person who served in active 
military, naval, or air service, and who was discharged or 
released under conditions other than honorable.   38 U.S.C.A. 
§ 101(2).

VA law provides that the term "active military, naval, or 
air service" includes any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty.  ACDUTRA 
is, generally, full-time duty in the Armed Forces performed 
by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

VA law provides that active military, naval, or air service 
includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active service 
also includes a period of inactive duty training during which 
an individual was disabled or dies from an acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident.  38 
U.S.C.A. § 101(24).  Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  The VA General 
Counsel has held that it was the intention of Congress when 
it defined active service in 38 U.S.C.A. § 101(24) to exclude 
inactive duty training during which a member was disabled or 
died due to non- traumatic incurrence or aggravation of a 
disease process.  VAOPGCPREC 86-90. The Court has held that 
VA service connection compensation presumptions do not apply 
to ACDUTRA or INACDUTRA service. Biggins, 1 Vet. App. at 477-
78.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Residuals of Fractured T 7 
& T 8 
Ribs on the Left Side

In this case, the appellant has already been service-
connected for bilateral hearing loss, degenerative joint 
disease for the right knee, and residuals of fractured 
metatarsals in a July 2007 rating decision.  Therefore the 
appellant is considered a Veteran as that term is defined for 
VA compensation purposes.

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the Veteran was examined by a VA medical 
examiner in April 2007, the examiner reviewed the Veteran's 
medical history and x-rays of the Veteran's ribs and spine, 
as well as examined the Veteran directly.  The examiner did 
not review the Veteran's medical records.  Nevertheless, the 
examiner conceded that the Veteran had broken his left 7th 
and 8th ribs in 1974; thus, the lack of review of the 
Veteran's medical records did not prejudice the Veteran's 
claim.  The examiner concluded with a diagnosis of:  
"[h]ealed fracture [of] ribs asymptomatic with normal 
thoracic spine examination and no sign of injury."  See 
examination result pg. 3.  The examiner further noted that 
the Veteran has "no residual abnormality or disability 
regarding [his] thoracic spine or ribs."  Id.

The examiner did note that x-rays revealed a minimal 
scoliosis in the "right midthoracic and left thoracolumbar, 
both less than five degrees and are clinically asymptomatic 
[sic]."  On the basis of this finding, the Board remanded 
for a clarification as to the nature of the Veteran's 
scoliosis and any possible relationship to his rib fracture.  
The examiner reviewed the Veteran's x-ray and his prior 
findings and stated that:  "[the Veteran's] x-rays showed 
normal aging changes in the [thoracic] spine...  I would not 
relate any 'condition' of his thoracic spine to military 
service or to the rib fractures he suffered and which went on 
to heal."  Thereby providing affirmative evidence that the 
Veteran does not have a current condition which could be 
identified as the residuals of fractured T 7 & T 8 ribs on 
the left side.

The Veteran also submitted a private treatment record dated 
in June 2008 by L.G., M.D.  This letter noted that "recent 
x-rays of the left rib cage have failed to demonstrate any 
rib fractures."  Finally, the Veteran has provided private 
treatment records of chest x-rays conducted in July 2001, 
March, April, and September 2006, and the VA provided x-rays 
of the relevant areas in April 2007.  None of these have 
provided indications of a current condition which is related 
to the Veteran's in-service rib fracture.  Given the evidence 
of record, the Veteran has presented no competent medical 
evidence to indicate that he has a current disability which 
can be service-connected to the rib fracture which he 
suffered in March 1974.  In fact, the medical evidence of 
record weighs against any such disability.

The Veteran has presented lay testimony regarding his rib 
fracture, and the Board notes the Veteran's descriptions of 
experiencing pain.  See the Veteran's hearing transcript pg. 
4, 6-7, 10  However, pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  Furthermore, the Veteran has 
indicated that he suffers arthritis.  See the Veteran's 
notice of disagreement (NOD) dated in November 2006.  The 
Veteran is qualified to identify symptoms such as pain; 
nevertheless the Veteran, without evidence of medical 
training, is not competent to diagnose himself with a 
disorder or disease such as arthritis, as these are diagnoses 
which require medical skill and training.  Jandreau at 1377, 
38 C.F.R. § 3.159(a)(1).  The Board also notes records of 
treatment for a right torn rotator cuff in April 2006.  
However, there is no evidence which links this condition to 
the Veteran's in-service fractured rib injury which occurred 
on the Veteran's left side.

In this case, the Veteran was provided a VA medical 
examination which found no current residuals of fractured T 7 
& T 8 ribs on the left side.  Furthermore, the Veteran's 
substantial medical record fails to indicate that the Veteran 
experiences any condition identified as the residuals of the 
fractured T 7 & T 8 ribs on the left side.  Therefore, 
without competent evidence of a current disorder, and with 
the competent medical evidence of record weighing against the 
existence of such a disorder, service connection cannot be 
granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

Without the requisite element of a current condition, there 
is no basis for further analysis of the in-service incident 
or nexus requirements.  See Shedden, at 1167.  Nor is there 
any basis to analyze the Veteran chronic symptoms or 
continuity of symptomatology without a current illness.  
38 C.F.R. § 3.303(b); Savage, at 494-97.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for residuals of fractured T 7 & T 
8 ribs on the left side with no reasonable doubt to resolve 
in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for residuals of fractured T 7 & T 8 ribs 
on the left side is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


